                                          Case 2:18-cv-01445-JAD-GWF Document 87 Filed 12/21/18 Page 1 of 5



                                      1   E. LEIF REID
                                          Nevada Bar No. 5750
                                      2   DARREN J. LEMIEUX
                                          Nevada Bar No. 9615
                                      3   MARLA J. HUDGENS
                                          Nevada Bar No. 11098
                                      4   KRISTEN L. MARTINI
                                          Nevada Bar No. 11272
                                      5   NICOLE SCOTT
                                          Nevada Bar No. 13757
                                      6   LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                          One East Liberty Street, Suite 300
                                      7   Reno, NV 89501-2128
                                          Tel: 775.823.2900
                                      8   Fax: 775.823.2929
                                          E-mail:lreid@lrrc.com
                                      9           dlemieux@lrrc.com
                                                  mhudgens@lrrc.com
                                     10           kmartini@lrrc.com
                                                  nscott@lrrc.com
                                     11
                                          Attorneys for Plaintiff
                                     12
One East Liberty Street, Suite 300




                                                                         UNITED STATES DISTRICT COURT
                                     13
                                                                                DISTRICT OF NEVADA
                                     14
Reno, NV 89501-2128




                                          BONANZA BEVERAGE CO. a Nevada
                                     15   corporation,
                                     16                                                            CASE NO. 2:18-CV-01445-JAD-GWF
                                                                                 Plaintiff,
                                     17            vs.                                             STIPULATION TO EXTEND
                                     18                                                            SCHEDULING ORDER DEADLINES
                                          MILLERCOORS LLC, a Delaware limited
                                          liability company,
                                     19                                                            (First Request)
                                                                              Defendants.
                                     20

                                     21            The parties respectfully submit the following stipulation requesting a one hundred and
                                     22   twenty (120) day extension of the current scheduling order deadlines.
                                     23   II.      DISCOVERY STATUS.
                                     24            A.       Discovery that has been completed.
                                     25                     1. The parties served their initial disclosures on September 24, 2018.
                                     26                     2. Bonanza served its first set of discovery requests on September 28, 2018.
                                     27                     3. MillerCoors served its first set of discovery requests on October 19, 2018.
                                     28


                                          106879924_1106874476_1
                                          Case 2:18-cv-01445-JAD-GWF Document 87 Filed 12/21/18 Page 2 of 5



                                      1                     4. MillerCoors served its responses to Plaintiff’s first set of discovery requests on
                                      2                            October 29, 2018, and supplemented those responses on November 19, 2018.
                                      3                     5. Bonanza served its responses to MillerCoors’ first set of discovery requests on
                                      4                            November 19, 2018.
                                      5                     6. The parties served their expert disclosures on December 14, 2018.
                                      6            B.       Discovery that remains.
                                      7            The parties have indicated that each side may take up to ten depositions of certain
                                      8   individuals listed in their respective initial disclosures, as well as depositions of experts and
                                      9   rebuttal experts. The parties have held off on conducting depositions pending resolution of the
                                     10   discovery disputes brought to the Court (ECF Nos. 57, 61, and 79) and additional discovery
                                     11   disputes that have arisen that will require judicial resolution. Additionally, the parties will likely
                                     12   issue follow-up written discovery.
One East Liberty Street, Suite 300




                                     13            C.       Pending Motions.
                                     14                     1.        Bonanza’s Motion for Preliminary Injunction is currently pending before
Reno, NV 89501-2128




                                     15 this Court. Bonanza filed its Motion on August 7, 2018 (ECF No. 6); MillerCoors filed its

                                     16 Opposition on August 21, 2018 (ECF No. 15); and Bonanza replied on August 28, 2018. (ECF No.

                                     17 30). This Court held a hearing on September 7, 2018, during which it ordered supplemental

                                     18 briefing. Bonanza filed its supplement on September 21, 2018 (ECF No. 46) and MillerCoors filed

                                     19 its supplement on October 5, 2018. (ECF No. 51). The Court has not yet ruled on the Motion.
                                     20                     2.        MillerCoors’ Motion to Dismiss Bonanza’s Complaint is currently pending
                                     21 before this Court. MillerCoors filed its Motion on August 16, 2018 (ECF No. 13); Bonanza filed an

                                     22 Opposition on August 30, 2018 (ECF No. 36); and MillerCoors replied on September 6, 2018.

                                     23 (ECF No. 41).

                                     24                     3.        Bonanza’s Motion for Declaratory Relief/Summary Judgment on Bonanza’s
                                     25 First Claim for Relief is currently pending before this Court. Bonanza filed its Motion on

                                     26 September 21, 2018 (ECF No. 47); MillerCoors filed its Opposition on October 12, 2018 (ECF No.

                                     27 55); and Bonanza replied on October 17, 2018. (ECF No. 56). The Court has not yet ruled on the
                                     28 Motion.


                                          106879924_1106874476_1                              2
                                          Case 2:18-cv-01445-JAD-GWF Document 87 Filed 12/21/18 Page 3 of 5



                                      1                     4.     Bonanza’s Motion to Compel Third-Party Breakthru Beverage Co. to
                                      2 Comply with Subpoena and for Attorneys’ Fees and Costs (ECF No. 57) as well as NonParty

                                      3 Breakthru Beverage Nevada Beer, LLC’s Motion to Quash Subpoena to Breakthru Beverage

                                      4 Nevada Beer, LLC (ECF No. 61) are currently pending before this Court. Bonanza filed its Motion

                                      5 on October 24, 2018 (ECF No. 57); Breakthru filed its Response (ECF No. 74) was filed on

                                      6 November 7, 2018; and Bonanza filed its Reply (ECF No. 76) on November 14, 2018.

                                      7 Correspondingly, Breakthru filed its Motion (ECF No. 61) on October 25, 2018; Bonanza filed its

                                      8 Opposition (ECF No. 75) on November 8, 2018; and Breakthru filed its Reply (ECF No. 77) on

                                      9 November 15, 2018. The Court heard oral argument on both motions on December 3, 2018. The

                                     10 Court has not yet ruled on these Motions.

                                     11                     5.     Bonanza’s Motion to Compel MillerCoors to Comply with First Set of
                                     12 Written Discovery is currently pending before this Court. Bonanza filed its Motion (ECF No. 79)
One East Liberty Street, Suite 300




                                     13 on November 15, 2018; MillerCoors filed its Response (ECF No. 83) on November 29, 2018; and

                                     14 Bonanza filed its Reply (ECF No. 85) on December 6, 2018. No oral argument has been set by the
Reno, NV 89501-2128




                                     15 Court, and the Court has not yet ruled on this Motion.

                                     16   III.     REASON WHY EXTENSION IS REQUIRED.
                                     17            The parties have met and conferred, and they believe an extension of one hundred twenty
                                     18   (120) days is warranted so the parties can complete discovery. There are several pending motions
                                     19   related to discovery currently before the Court, and MillerCoors anticipates filing additional
                                     20   discovery-related motions in the near future (directed at Bonanza and one or more third parties,
                                     21   including Southern Glazer's Wine and Spirits ("Southern Glazer's")), and resolution of these
                                     22   motions are needed prior to the parties taking depositions and proceeding with additional
                                     23   discovery. If the Court compels production of documents by MillerCoors, Bonanza, Breakthru
                                     24   Beverage, or Southern Glazer's, the parties may have additional follow-up discovery and
                                     25   depositions based upon these productions. Correspondingly, the parties have held off on the
                                     26   depositions so that they do not need to be reopened following the resolution of the discovery
                                     27   disputes.
                                     28   ///


                                          106879924_1106874476_1                           3
                                          Case 2:18-cv-01445-JAD-GWF Document 87 Filed 12/21/18 Page 4 of 5



                                      1            Moreover, the Court’s ruling on the pending non-discovery related motions (e.g., ECF
                                      2   Nos. 6 and 47) will also impact the parties’ remaining discovery needs. Thus, an extension is
                                      3   warranted to allow the Court to rule on the pending motions. The parties believe an extension of
                                      4   one hundred twenty (120) days will allow enough time for resolution of these discovery motions
                                      5   enabling the completion of discovery.
                                      6   IV.      PROPOSED SCHEDULE.
                                      7            1. Discovery Cut-off Date. The parties agree that discovery will be extended one hundred
                                      8                twenty (120) days from February 12, 2019, to Wednesday, June 12, 2019.
                                      9            2. Experts.
                                     10                     a. Initial Experts: The parties exchanged initial expert disclosures on December
                                     11                            14, 2018.
                                     12                     b. Rebuttal Experts: The parties agree that the deadline for rebuttal expert
One East Liberty Street, Suite 300




                                     13                            disclosures will be extended from January 14, 2019, to Friday, March 29,
                                     14                            2019.
Reno, NV 89501-2128




                                     15            3. Amending the Pleadings and Adding Parties. The deadline for amending pleadings and
                                     16                adding parties passed on December 14, 2018.
                                     17            4. Interim Status Report. The parties filed their joint interim status report on December
                                     18                14, 2018.
                                     19            5. Dispositive Motions. The parties shall have until Friday, July 12, 2019, to file
                                     20                dispositive motions, which is thirty (30) days after the discovery cut-off date.
                                     21            6. Pretrial Order. The pretrial order shall be filed by Monday, August 12, 2019, which is
                                     22                thirty (30) days after the date set for filing dispositive motions in the case. In the event
                                     23                a timely dispositive motion is filed, the deadline to submit the pretrial order shall be
                                     24                suspended until thirty days after a decision on such motion.
                                     25            The parties believe that the one hundred twenty (120) day extension is necessary and
                                     26   appropriate given the pending discovery and non-discovery motions before this Court, while still
                                     27   providing sufficient time for the parties to complete their discovery.
                                     28   ///


                                          106879924_1106874476_1                               4
                                          Case 2:18-cv-01445-JAD-GWF Document 87 Filed 12/21/18 Page 5 of 5



                                      1   DATED this 21st day of December, 2018.
                                      2   LEWIS ROCA ROTHGERBER CHRISTIE LLP                   SMITH LARSEN & WIXOM
                                      3
                                          /s/ E. Leif Reid                                      /s/ Brian A. Howie
                                      4   E. LEIF REID, ESQ.                                   Michael B. Wixom, Esq.
                                      5   Nevada Bar No. 5750                                  Nevada Bar No. 2812
                                          DARREN J. LEMIEUX, ESQ.                              Chet A. Glover, Esq.
                                      6   Nevada Bar No. 9615                                  Nevada Bar No. 10054
                                          MARLA J. HUDGENS, ESQ.                               Hills Center Business Park
                                      7   Nevada Bar No. 11098                                 1935 Village Center Circle
                                          KRISTEN L. MARTINI, ESQ.                             Las Vegas, Nevada 89134
                                      8   Nevada Bar No. 11272                                 and
                                          NICOLE SCOTT, ESQ.                                   QUARLES & BRADY LLP
                                      9   Nevada Bar No. 13757                                 Brian A. Howie (admitted pro hac vice)
                                          One East Liberty Street, Suite 300                   Krystal Aspey Fleischmann (admitted pro hac vice)
                                     10   Reno, Nevada 89501                                   Michael S. Catlett (admitted pro hac vice)
                                                                                               Two North Central Avenue
                                     11   Attorneys for Plaintiff Bonanza Beverage Co.         Renaissance One
                                                                                               Phoenix, Arizona 85004
                                     12
One East Liberty Street, Suite 300




                                                                                               Attorneys for Defendant MillerCoors LLC
                                     13

                                     14
Reno, NV 89501-2128




                                     15                                                  ORDER
                                     16            IT IS SO ORDERED:
                                     17
                                                                                         UNITED STATES MAGISTRATE JUDGE
                                     18

                                     19                                                  DATED: 12-26-2018

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27
                                     28


                                          106879924_1106874476_1                           5
